      Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



GABRIEL PEEPLES,

           Plaintiff,
                                            Civil Action No.: 3:20-cv-30144-KAR
v.

CLINICAL AND SUPPORT
OPTIONS, INC.,

            Defendant.


                    DEFENDANT’S ANSWER TO COMPLAINT

                             Jurisdiction and Venue

     1.    No answer to this introductory Paragraph is required.

     2.    Admitted.

     3.    Admitted.

     4.    Admitted.

                                      Parties

     5.    CSO cannot admit or deny this allegation because it has insufficient

           knowledge of Plaintiff’s current residential address.

     6.    Admitted.

     7.    CSO admits that it operates in Massachusetts.

     8.    Admitted.

     9.    Admitted.

     10.   Admitted.
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 2 of 13



11.   CSO cannot admit or deny this allegation because it has insufficient

      knowledge of the allegations in Paragraph 11, and, thus, leaves Plaintiff to

      their proof.

12.   CSO cannot admit or deny this allegation because it has insufficient

      knowledge of the allegations in Paragraph 12, and, thus, leaves Plaintiff to

      their proof.

                           Factual Allegations

13-34. CSO cannot admit or deny the allegations in Paragraphs 13-34, inclusive,

      because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

35.   Admitted.

36.   Admitted.

37.   Admitted.

38-52. CSO cannot admit or deny the allegations in Paragraphs 38-52, inclusive,

      because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

53.   Admitted.

54.   Admitted.

55.   Admitted.

56.   Admitted.

57.   Admitted.

58.   Admitted.

59.   Admitted.

60.   CSO cannot admit or deny the allegations in Paragraph 60 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.



                                     -2-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 3 of 13



61.   CSO cannot admit or deny the allegations in Paragraph 61 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

62.   CSO cannot admit or deny the allegations in Paragraph 62 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

63.   CSO cannot admit or deny the allegations in Paragraph 63 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

64.   Admitted.

65.   CSO cannot admit or deny the allegations in Paragraph 65 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

66.   CSO cannot admit or deny the allegations in Paragraph 66 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

67.   Admitted.

68.   CSO admits that Peeples performance during the time that he teleworked

      was satisfactory under the circumstances.

69.   Denied

70.   CSO cannot admit or deny the allegations in Paragraph 70 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

71.   CSO cannot admit or deny the vague allegations in Paragraph 71 because

      of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

72.   CSO cannot admit or deny the vague allegations in Paragraph 72 because

      of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

73.   Admitted.

74.   Admitted.



                                     -3-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 4 of 13



75.   CSO denies that Ms. Walters said a doctor’s note should suffice as that

      was not her decision to make.

76.   Admitted.

77.   Admitted.

78.   Denied.

79.   CSO denies the allegation about “updated requirements about specific

      language” but admits the remaining allegations.

80.   Admitted.

81.   Admitted.

82.   Admitted.

83    Admitted.

84.   Admitted.

85.   Admitted.

86.   Admitted.

87.   CSO cannot admit or deny the allegations in Paragraph 87 because of

      insufficient knowledge, and, thus, leaves Plaintiff to their proof.

88.   CSO cannot admit or deny the vague allegations in Paragraph 88 because

      of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

89.   Denied.

90.   CSO cannot admit or deny the vague allegations in Paragraph 90 because

      of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

91.   Admitted.

92.   Admitted.



                                     -4-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 5 of 13



93.    Admitted.

94.    Admitted.

95.    CSO cannot admit or deny the allegations in Paragraph 95 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

96.    Denied.

97.    Admitted.

98.    Admitted.

99.    Admitted.

100.   Admitted.

101.   Admitted.

102.   CSO admits only that Ms. Walter’s stated to Peeples that their on-site

       duties would include, but not be limited to, duties Peeples performed while

       teleworking.

103.   Admitted.

104.   Admitted.

105.   Admitted.

106.   Admitted.

107.   Admitted.

108.   Admitted. Further answering, Ms. Walters’ email should have indicated

       that the offered masks were of the KN95 type, not N95.

109.   Admitted.

110.   CSO cannot admit or deny the vague allegations in Paragraph 110

       because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.



                                      -5-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 6 of 13



111.   Admitted.

112.   Admitted.

113.   Admitted.

114.   Denied.

115.   Denied.

116.   Denied.

117.   Denied.

118.   CSO cannot admit or deny the vague allegations in Paragraph 118

       because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

119.   Denied.

120.   CSO cannot admit or deny the vague allegations in Paragraph 120

       because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

121.   CSO cannot admit or deny the vague allegations in Paragraph 121

       because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

122.   Admitted.

123.   Admitted.

124.   Denied.

125.   Admitted.

126.   CSO cannot admit or deny the vague allegations in Paragraph 126

       because of insufficient knowledge, and, thus, leaves Plaintiff to their proof.

127.   CSO admits that it provided Peeples with KN95 masks, but cannot admit

       or deny the remaining allegations in Paragraph 127 because of insufficient

       knowledge, and, thus, leaves Plaintiff to their proof.



                                     -6-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 7 of 13



128.   Denied.

129.   CSO cannot admit or deny the allegations in Paragraph 129 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

130.   Denied.

131.   CSO cannot admit or deny the allegations in Paragraph 131 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

132.   Denied.

133.   CSO cannot admit or deny the allegations in Paragraph 133 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

134.   CSO cannot admit or deny the allegations in Paragraph 134 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

135.   CSO cannot admit or deny the allegations in Paragraph 135 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

136.   CSO cannot admit or deny why Peeples claims to be vigilant about

       wearing a mask “while in the building”, but it admits the remaining

       allegations in Paragraph 136.

137.   CSO cannot admit or deny the allegations in Paragraph 137 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

138.   CSO cannot admit or deny the allegations in Paragraph 138 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

139.   CSO cannot admit or deny the allegations in Paragraph 139 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.




                                      -7-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 8 of 13



140.   CSO cannot admit or deny the allegations in Paragraph 140 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

141.   CSO cannot admit or deny the allegations in Paragraph 141 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

142.   CSO cannot admit or deny the allegations in Paragraph 142 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

143.   CSO cannot admit or deny the allegations in Paragraph 143 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

144.   CSO cannot admit or deny the allegations in Paragraph 144 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

145.   Admitted.

146.   CSO cannot admit or deny the allegations in Paragraph 146 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

147.   Admitted.

148.   Admitted.

149.   Admitted.

150.   Admitted.

151.   Admitted.

152.   Denied.

153.   CSO admits that Peeples mentioned confidentiality concerns and that

       others had walked into their work space without masks on, but denies the

       remaining allegations.

154.   Admitted.



                                      -8-
 Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 9 of 13



155.   CSO denies the allegation in Paragraph 155 because of insufficient

       knowledge, and, thus, leaves Plaintiff to their proof.

156.   Admitted.

157.   Denied.

158.   CSO admits that it did not specifically state to Peeples that their continued

       teleworking created an undue burden on CSO, but denies the remaining

       allegations in Paragraph 158.

159.   CSO cannot admit or deny the allegations in Paragraph 159 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

160.   Admitted.

161.   CSO cannot admit or deny the allegations in Paragraph 161 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

162.   CSO cannot admit or deny the allegations in Paragraph 162 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

163.   CSO cannot admit or deny the allegations in Paragraph 163 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

164.   CSO cannot admit or deny the allegations in Paragraph 164 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

165.   CSO cannot admit or deny the allegations in Paragraph 165 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

166.   CSO cannot admit or deny the allegations in Paragraph 166 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.




                                      -9-
Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 10 of 13



167.   CSO cannot admit or deny the allegations in Paragraph 167 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

168.   CSO cannot admit or deny the allegations in Paragraph 168 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

169.   CSO cannot admit or deny the allegations in Paragraph 169 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

170.   Admitted.

171.   Admitted.

172.   Admitted.

173.   Admitted.

174.   Admitted.

175.   Admitted.

176.   Admitted.

177.   Admitted.

178.   Admitted.

179.   CSO admits that Peeples sent the email but cannot admit or deny their

       purported reasons for doing so.

180.   Admitted.

181.   Denied.

182.   Denied.

183.   CSO admits only so much of Paragraph 183 that alleges that Ms. Walters

       told Peeples that their request to work from home had not been granted.

184.   Admitted.



                                     -10-
Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 11 of 13



185.   CSO cannot admit or deny the allegations in Paragraph 185 because of

       insufficient knowledge, and, thus, leaves Plaintiff to their proof.

186.   Admitted.

187.   Denied.

188.   CSO denies that it implied termination but admits the remaining

       allegations in Paragraph 188.

                    Count I – Disability Discrimination
                            (42 U.S.C. § 12112)

189.   CSO repeats and realleges its answers to Paragraphs 1-188, as if fully

       incorporated herein.

190.   Denied.

191.   Denied.

192.   Denied.

193.   Denied.

                   Count II – Disability Discrimination
                       (M.G.L. ch. 151B, § 4(16))

194.   CSO repeats and realleges its answers to Paragraphs 1-193, as if fully

       incorporated herein.

195.   Denied.

196.   Denied.

197.   Denied.

198.   Denied.

199.   Denied.




                                     -11-
       Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 12 of 13



                                    Prayer for Relief

      No answer to Plaintiff’s Prayer for Relief is required.

                                      Jury Demand

      CSO demand a jury trial on all counts so triable.

                                 Affirmative Defenses

                                First Affirmative Defense

      Plaintiff cannot prevail, in whole or in part, because CSO is immune from suit as

a charitable organization.

                              Second Affirmative Defense

      Plaintiff cannot prevail, in whole or in part, because they have not stated a claim

under the ADA for which relief may be granted.

                                Third Affirmative Defense

      Plaintiff cannot prevail, in whole or in part, because they have not stated a claim

under M.G.L. c. 151B for which relief may be granted.



                                             Respectfully Submitted,

                                              /s/ Timothy F. Murphy
                                             Timothy F. Murphy, Esq.
                                             BBO No. 556429
                                             Counsel for Defendant
                                             Skoler, Abbott & Presser, P.C.
                                             One Monarch Place, Suite 2000
                                             Springfield, Massachusetts 01144
                                             Tel.: (413) 737-4753/Fax: (413) 787-1941
Dated: September 24, 2020                    E-Mail: tmurphy@skoler-abbott.com




                                           -12-
       Case 3:20-cv-30144-KAR Document 22 Filed 09/24/20 Page 13 of 13



                              CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing on September 24, 2020.


                                              /s/ Timothy F. Murphy
                                             Timothy F. Murphy, Esq.




                                           -13-
